I bring greetings from the Government and the people of the Federation of Saint Kitts and Nevis. I wish at the outset to congratulate you, Sir, on your election as President of the General Assembly at its seventy-second session and to assure you of my delegation’s full support as you carry out your duties.
Permit me also to extend congratulations to His Excellency Mr. Peter Thomson, President of the General Assembly at its seventy-first session. President Thomson ably steered the deliberations on many pressing matters during this past year. As a representative of Fiji, he proved once again that small island nations continue to make significant contributions to matters of global relevance.
I also extend a warm welcome to Secretary-General Guterres as he assumes leadership of the Organization. His Excellency has come to the helm at a critical time in our collective history, and we are confident that his competence, coupled with his political and diplomatic experience, will enable him to chart the course of the Organization towards a sustainable and peaceful future for all. I assure His Excellency of my Government’s fullest support and commitment.
My delegation also expresses appreciation to former Secretary-General Ban Ki-moon for his sterling service and wishes him well in his future endeavours.
The world has gathered here in New York at the seventy-second session of the General Assembly under the theme “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”. The theme is comprehensive, yet simple; concise, yet inclusive; and it encompasses pivotal and pertinent areas for international reflection at this critical juncture in our history.
Permit me to begin where the theme ends — a sustainable planet. I choose to do so because of the experience that I and members of our Caribbean civilization had immediately prior to leaving our countries to attend this session of the General Assembly. In the space of two weeks, we braced ourselves for the three hurricanes Irma, Jose and Maria. Two of these, Irma and Maria, descended on our region as category 5 hurricanes and, in the case of Irma, as the most powerful storm in recorded history in the Atlantic. I pause to reflect on the fact that the hurricane season of 2017 is not yet over and that the Caribbean will face similar threats each and every year.
In the aftermath, we were faced with the tragic destruction of life, property and infrastructure in Antigua and Barbuda, Anguilla, Saint Barthélemy, Saint Martin, Sint Maarten, the British Virgin Islands, the United States Virgin Islands, Cuba, the Turks and Caicos islands, Puerto Rico, the Dominican Republic, Guadeloupe and Dominica. Irma then made landfall in Florida in the United States, where, like Hurricane Harvey before it in Texas and Louisiana, millions of people were subject to damage and destruction.
I have highlighted the various countries and territories that suffered the most devastation, but my own beloved country of Saint Kitts and Nevis was not without injury. We, too, saw damage to our power grid, our roads, our agriculture and fisheries sector and to the homes of our people. Indeed, on 19 September, the day we should have been celebrating the thirty-fourth anniversary of our independence as a nation, Saint Kitts and Nevis was locked down under assault from Hurricane Maria.
The carnage in a wide swath of the Caribbean is unimaginable. Lives have been lost, homes and infrastructure destroyed, economies reduced to tatters, and years of development wiped out; in the case of Barbuda, an entire island was evacuated and rendered uninhabited and uninhabitable for the first time in 300 years. It is worthy of note that the carnage caused by Hurricanes Irma and Maria took but a few days. In just a few days and in many countries a mere few hours, the world had front-row seats to the most horrific destruction ever seen in our beloved Caribbean region.
We have in this Hall heard the Prime Minister of Antigua and Barbuda speak solemnly of the utter destruction of Barbuda (see A/72/PV.14). It was only today that we stood in anguished silence as the Prime Minister of Dominica recounted the near total destruction of his beautiful country and the tragic loss of life (see A/72/PV.19). Their first-hand accounts would move even the coldest hearts to tears.
We today extend our deep condolences to our brothers and sisters and continue to keep them in our prayers. But even as we do so, we also remember the victims of the three horrific earthquakes in Mexico and those in Japan and New Zealand. Our thoughts and prayers are also with the Governments and the peoples of those countries.
The time has now come for the world to treat these phenomena not as natural disasters but as the man-made disasters that they are. The science is irrefutable. Our oceans continue to get warmer due to our continued abuse of our planet Earth. Warmer oceans feed and create horrific storms such as Irma and Maria. Now more than ever, we bear witness to the compelling need to support the call for a reduction in greenhouse-gas emissions and all other actions and behaviours that aggravate the effects of climate change.
Climate change for us in the Caribbean is not a matter for academic rumination. The humanitarian crisis unfolding in the Caribbean in the wake of Hurricanes Irma and Maria is stark testimony to the fact that climate change is not only real but poses an existential threat to our peoples, our countries and our civilization. The world has deliberated and negotiated. We have made commitments and signed multiple agreements, most recently the Paris Agreement on Climate Change, but the time for more urgent, concrete, tangible and collective action is now.
It is the most cruel irony of our times that we in the Caribbean, who are least responsible for climate change, are the ones most disastrously affected by it. We are not major polluters, but we bear the brunt of the effects of pollution. In every sense, small vulnerable States like Antigua and Barbuda, Dominica and my own Saint Kitts and Nevis continue to be asked by the world to cash a cheque we did not write. In order to attain a sustainable planet, those most responsible for climate change through their greenhouse gas emissions and other environmentally harmful practices must shoulder the responsibility of arresting and ameliorating the consequences. We cannot continue to abuse our planet and expect to remain unscathed.
The people of Saint Kitts and Nevis call upon the global community to pledge itself to pursue renewable energy with greater alacrity. We must invest in better and stronger homes and buildings. We must grow our economies to allow us greater financial resilience and flexibility. The people of Saint Kitts and Nevis and of our Caribbean deserve and demand the same fundamental right to life and security of our way of life as others anywhere else. I ask the global community to lend its collective voice so that together we can create a glorious symphony for change — change that will ensure a sustainable planet for all. In this regard, I call on the community of nations to mobilize the resources necessary to ensure the speedy reconstruction of those countries devastated by Hurricanes Irma and Maria.
My delegation unreservedly condemns the sterile analysis of gross domestic product per capita, which has been used by international agencies to tell our small island developing States that we are now middle- and high-income countries and therefore locked out of accessing development assistance or affordable financing. It is a travesty and a tragedy for the world community to witness such destruction caused by forces entirely outside the control of Caribbean nations and then refuse to allow those very nations access to the resources necessary to rebuild. There has to be a more sensible and just model that takes into account the special vulnerability of small island States.
Saint Kitts and Nevis therefore joins others in demanding that a vulnerability index be developed as part of the matrix for accessing development assistance. We of the Caribbean, already caught in the debt trap, cannot be forced to borrow commercially at high interest rates to rebuild destroyed lives after each disaster. This is and must be a moral imperative for us all in the wake of the destruction seen in the Caribbean.
And rebuild we must. Countries such as Dominica have no safe zones or other geographic areas to which populations can be relocated. A hurricane of the scale of Irma and Maria devastates entire countries. We of the Caribbean are a proud and resilient people. The world must not stand by and allow the evils of climate change to force Caribbean people to become climate refugees. We must rebuild, and we require the community of nations to partner with us in this rebuilding effort.
In the fight against the disastrous effects of climate change, allow me to commend the work of many international agencies and organizations, as well as non-governmental actors. My country is especially heartened by the work being undertaken by the Commonwealth and its leadership. It follows that if we are to achieve a sustainable planet, it requires an all- hands-on-deck approach. From the onset, there must be buy-in from all stakeholders. No one should be left out, and therefore this calls for inclusiveness, unity and appreciation of the input and contributions that all can make to achieving the world we want.
This brings me to the first part of our theme — focusing on people. There can be no debate that our people are our primary resource. It is no marvel, therefore, that Governments allocate a large percentage of their budgets to developing their human capital and expend great effort to ensure that they meet the basic needs of their populace. Governments that fail to provide for their people and that ill-treat, abuse and oppress their people must be rightly ostracized by the international community.
Our world comprises all kinds of people, but I wish to highlight the youth — a sector of all our populations on which the global community must increase its focus. I commend the United Nations on its unflinching efforts to draw attention to our youth. Indeed, it was more than two decades ago that the General Assembly adopted the World Programme of Action for Youth to the Year 2000 and Beyond.
Young people constitute 18 per cent of the global population. Young people and children together account for nearly 40 per cent of the world’s population. Young people are not just our future; they are our present. Globally, Governments must do all they can to provide institutions and opportunities for learning and development, create employment and prepare young people for and steer them towards entrepreneurial endeavours. But Governments cannot do it alone. We therefore use this forum to call upon the business community, as well as non-governmental agencies and actors, to provide our young people with viable options and opportunities for gainful employment and social and economic advancement. We cannot speak of attaining the Sustainable Development Goals without a focus on our youth.
A vital element of a sustainable planet is peace. It behoves us all, nations great and small, to work towards the achievement of that essential universal value. Regrettably, while in some countries citizens are forced to engage in a daily struggle for survival, braving the scorching sun and bitter cold to labour for less than $1 per day, other countries are expending billions of dollars on developing weapons of war and mass destruction. While some Governments are allocating large sums to secure a future for their women and young people, others are investing in tools of war. While the budgets alone of some Governments will be inadequate to achieve the Sustainable Development Goals, others are using multiple times those budgets in developing nuclear warheads. In order to attain a sustainable planet, our priorities must be synchronized, harmonized and synergized. Our goal must be the preservation and conservation not only of our natural resources, but also of our human resources.
My delegation condemns unreservedly the actions that have led to heightened tensions on the Korean peninsula and calls on all countries to respect and honour their solemn commitments under international law. We condemn all actions that encourage violence and disrupt peace. There can be no place in today’s world for war and violence. We therefore join the international community in demanding diplomacy and dialogue instead of sabre-rattling and warmongering.
Saint Kitts and Nevis stands proudly with our Caribbean and Latin American neighbours as a zone of peace and exhorts all members of the community of nations to expend every effort to create and promote peace.
The theme of the current session makes a clarion call not only to strive for peace, but also to strive for a decent life for all. No boy, no girl, no man, no woman, no person should be left behind. We must work together to reduce poverty and hunger, promote justice and equality, and ensure that our people have access to health care and economic opportunity. In that global effort, we must be inclusive and each and every country must be allowed to play its part. No one nation can do it alone. Human suffering anywhere is human suffering everywhere. We must build partnerships and ensure the contribution of all the populations of our planet Earth. All must be allowed to sit at the table of brotherhood and contribute to finding lasting solutions to the problems that we face.
In that regard, we call on the international community yet again to look at our dear friend, Taiwan — a modern country of 23 million people that has had tremendous successes in technology, agriculture, health, and renewable energy; a country that is a model of peace and security. Saint Kitts and Nevis has experienced first-hand the benefits of partnership with Taiwan. There is much that it can offer, and we lose collectively when we seek to isolate and prevent our fellow nations from having a seat at the international table. Saint Kitts and Nevis continues its unwavering support for the Government and the people of the Republic of China on Taiwan to be included in the United Nations and other international agencies. There is much that we can learn from Taiwan, and we can no longer afford to ignore the voices of its 23 million people.
In equal measure, we call yet again for the lifting of the more than 50-year embargo against our Caribbean sister Cuba. The Cuban people are a noble people who have demonstrated their resilience despite insurmountable odds. Their leadership in health and humanitarian assistance to Africa, the Caribbean and Latin America is well known. The Cuban people ask only to be given a fair chance to live their lives in dignity and peace.
In closing, I acknowledge that the task ahead of navigating the many complex issues of the international community will not be easy. However, we remain firm believers in collective strength and collective effort. The journey to a sustainable planet and a future for all is attainable. Throughout history, we have achieved more together than we have ever achieved alone. Whether we are small islands; land-locked, mountainous, desert or ice-capped States; whether we are super- Powers or powerless, we are all better and the United Nations becomes a better Organization when we work together. Alone we can do little, but together we can achieve much.
The challenges that we face globally — from climate change to refugees to war and violence — require urgent action now. The world does not have the luxury of time. We have talked. We have debated. We have postulated and hypothesized. We have studied and analysed. We must now act. In that regard, I can find no more elegant prose than that of American civil-rights leader, Martin Luther King, Jr., who said:
“We are now faced with the fact that tomorrow is today. We are confronted with the fierce urgency of now. In this unfolding conundrum of life and history, there is such a thing as being too late. This is no time for apathy or complacency. This is a time for vigorous and positive action.”